DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-21 and 24-27 in the reply filed on 13 December 2021 is acknowledged.  The traversal is on the ground(s) that a search relating to the claimed invention of one group will identify any references that are material to the claimed invention of the other group.  This is not found persuasive because the requirements for US restriction practice as discussed in MPEP § 803, such as establishing serious burden based on different search terms, are not applicable to the Unity of Invention requirements as discussed in MPEP § 1850, as applied to the instant invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
Claims 1-37 are pending in the current application. Claims 22-23 and 28-37 have been withdrawn.
Claim Interpretation
With regard to Claims 1-21 and 24-27, “fluid tubing” is not positively claimed. See for example in Claim 1, “interconnectable by fluid tubing” and “for receiving a respective end of the fluid tubing”. As stated in MPEP § 2115, a claim is only limited by positively recited elements. Examples of positively recited elements in Claim 1 comprise "plural components", "one or more ports", and "a spigot".
Claim Objection
Claims 8 and 12 are objected to because of the following informalities:  
With regard to Claim 8, line 6, please change “and” of “a collar element having and internal” to “an”.
With regard to Claim 8, penultimate line, please change “the collar” to “the collar element” for antecedent basis.
With regard to Claim 12, line 2, please change “collet flange” to “a collet flange”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, penultimate line, “the tubing inner wall” lacks antecedent basis in the claims.
With regard to Claim 3, line 2, “the seal or pocket-less seal” is indefinite since it suggests that “the seal” and “pocket-less seal” may be two different configurations, which is not suggested in Claim 1 (or Claim 2). Furthermore, “pocket-less seal” lacks antecedent basis in the claims, as Claim 3 is dependent on Claim 1, and “pocket-less Claim 2. Finally, please change “the seal” to “the direct seal” for antecedent basis.
With regard to Claim 4, line 4, “said coupling” lacks antecedent basis in the claims.
With regard to Claim 5, lines 1-2, “the first end of the fluid tubing” lacks antecedent basis in the claims. On lines 3 and 4, please change “the coupling” to “the releasable coupling” for antecedent basis.
With regard to Claim 8, line 6, it is unclear if “a collar element” is the same as “a collar element” on line 4 of Claim 5.
With regard to Claim 13, “the collar flange” lacks antecedent basis in the claims. The Examiner suggests correcting the dependency of Claim 13 to be dependent on Claim 11 rather than Claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg (US 8,821,718) in view of Maunder (US 2011/0089683).
With regard to Claim 1, Blomberg discloses an automated fluid handling system comprising a housing and two or more fluid handling units arranged as interchangeable modular components with an external fluidics section (Abstract). Blomberg discloses a chromatography system comprising plural components fluidically interconnectable by fluid tubing, said components comprising one or more ports (Figure 10, C8/L43-56, Figure 10 shows an embodiment of a fluidic interconnection arrangement with tubing arranged to interconnect the different component modules of the system).
However, Blomberg is silent to each port being accessible via a spigot for receiving a respective end of the fluid tubing, wherein the spigot is provided with an open end having a sealing ridge in close proximity to the open end, and the fluid tubing end creates a direct seal between the tubing inner wall and the sealing ridge.

    PNG
    media_image1.png
    406
    481
    media_image1.png
    Greyscale

Maunder discloses a retaining clamp for retaining a tube on a barbed connector (Abstract). As shown in Figure 5, tube 6 is connected to barbed connector 8 with barb 32 (spigot) ([0029]-[0034]). The barb has a sealing ridge such that the fluid tubing end creates a direct seal between the tubing inner wall and the sealing ridge (Figure 5). Fluid connections in the food, medical and pharmaceutical industries are commonly made with flanged connectors clamped to each other, and the connectors have hollow spigots to which the tube is connected ([0005]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for each port of Blomberg to be accessible via a spigot for receiving a respective end of the fluid tubing, wherein the spigot is provided with an open end having a sealing ridge in close proximity to the open end, and the fluid tubing 
With regard to Claim 2, the instant specification at Page 20, Lines 11-12 define “pocket-less seal” as "the sealing is achieved without any pockets when positioning the sealing ridge in close proximity to the open end, i.e. no flat section at the open end of the spigot”. As shown in Figure 5, the spigot and barbed connector of Maunder does not have a flat section at the open end of the spigot. Therefore, the direct seal of modified Blomberg is a pocket-less seal around the sealing ridge of the spigot.
With regard to Claim 3, Blomberg discloses that the maximum operating pressure of the system pumps is about 20 mPa, which is about 200 bar (C3/L5-13). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the fluid tubing to be pressurizable up to 20 bars and the seal or pocket-less is maintained, since the system of modified Maunder operates within this range.
With regard to Claim 4, Blomberg discloses wherein said plural components are modular components positionably rearrangeable on a support (Abstract). Blomberg discloses wherein said fluid tubing comprises multiple lengths of fluid tubing each having opposed ends provided with one said coupling at each end, in use together allowing for generally sealed fluid flow or fluid communication between respective modular components (Figure 10).
With regard to Claim 5, modified Blomberg is silent to wherein the first end of the fluid tubing is sealable around the spigot by a releasable coupling external to the tubing 
Maunder discloses wherein the first end of the fluid tubing is sealable around the spigot by a releasable coupling external to the tubing end and the coupling having a releasable clamping action actuatable by sliding motion of a collar element of the coupling along the end of the fluid tubing (Figure 5, [0029]-[0036], retainer (coupling) comprises collet 2 and sleeve 4 (collar element); the sleeve fits over the collet, securing the same in position). The object of the invention is to provide an improved retainer for retaining a tube on a barbed connector (Abstract, [0009]). It would be obvious to one of ordinary skill in the art to make the coupling releasable in order to reuse the coupling and reduce costs and waste.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first end of the fluid tubing of modified Blomberg is sealable around the spigot by a releasable coupling external to the tubing end and the coupling having a releasable clamping action actuable by sliding motion of a collar element of the coupling along the end of the fluid tubing, as taught by Maunder, in order to retain a tube on a spigot, and in order to reuse the coupling after releasing the sleeve (collar element) from the collet to reduce costs and waste.
With regard to Claim 6, as shown on Figure 5 of Maunder, the sliding motion of the sleeve 4 (collar element) is generally toward the base of the spigot, and the clamping action is releasable by said motion away from said component. Therefore, the sliding motion of the collar element of modified Blomberg would be generally toward the 
With regard to Claim 7, Maunder discloses the sleeve 4 is urged over the collet 6, such that the sleeve urges the fingers on the collet inwards to retain the tube on the barbed connector (Figure 5, [0035], Abstract). As the sleeve (collar element) urges the fingers of the collet inward, the sliding motion of the sleeve is linear motion only. Therefore, the sliding motion of the collar element of modified Blomberg is linear motion only.
With regard to Claim 8, modified Blomberg is silent to wherein the releasable coupling comprises a cylindrical inner component configured to accept the fluid tubing, said inner component comprising a resiliently deflectable portion arranged to urge an outer surface of the tubing toward the spigot, and a collar element having an internal through-aperture for slideably accepting the inner component, the aperture and resiliently deflectable portion having complementary surface formations which in a first position of the collar element mounted to the inner component provide for said resilient deflection in use, and which in a second different position prevent action against the outer surface of the fluid tubing, wherein the collar element comprises at least one projection extending outwardly away from the aperture of a size allowing manual manipulation of the collar between the first and second positions.
Maunder discloses the releasable coupling comprises a cylindrical inner component configured to accept fluid tubing, said inner component comprising a resiliently deflectable portion arranged to urge an outer surface of the tubing toward the spigot (Figure 5, [0034], Abstract, collet 2 (cylindrical inner component) comprises 
Maunder discloses a collar element having an internal through-aperture for slideably accepting the inner component, the aperture and resiliently deflectable portion having complementary surface formations which in a first position of the collar element mounted to the inner component provide for said resilient deflection in use, and which in a second different position prevent action against the outer surface of the fluid tubing (Figure 5, [0029]-[0034], sleeve 4 (collar element) has an internal through-aperture for slideably accepting the collet 2 (cylindrical inner component), the sleeve 4 comprising inward projections 28 which are designed to mate with the projections 19 of the collet 2 and lock the collet and sleeve together, urging the fingers of the collet inwards and together (the aperture and resiliently deflectable portion having complementary surface formations which in a first position of the collar element mounted to the inner component provide for said resilient deflection in use); when the projections of the sleeve and collet are not locked together, the sleeve and collet are in the second position (and which in a second different position prevent action against the outer surface of the fluid tubing)).
Maunder discloses wherein the collar element comprises at least one projection extending outwardly away from the aperture of a size allowing manual manipulation of the collar between the first and second positions ([0031], Figure 5, return 26 of the cylinder wall of the sleeve).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the releasable coupling of modified Blomberg 
With regard to Claims 9 and 10, modified Blomberg is silent to wherein the inner component further comprises a stop portion co-operable with the collar element to prevent or inhibit the sliding of the collar element off the inner component in at least one direction (Claim 9), wherein said collar element is slideable on the inner component from said first position where said deflection is provided, to the second position where said collar element abuts the stop portion (Claim 10).

    PNG
    media_image2.png
    285
    309
    media_image2.png
    Greyscale

Maunder discloses in a separate embodiment that an additional projection 140 (stop portion) is provided on the outside of the annular ring of the collet 102, which can be used to hold the collet and sleeve together (Figure 6, [0043]). As shown on Figure 6 the sleeve is slideable between a first position where the projections 119 are located to a second position where the sleeve abuts the stop portion.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the inner component of modified Blomberg further comprises a stop portion co-operable with the collar element to prevent or inhibit the sliding of the collar element off the inner component in at least one direction (Claim 9), wherein said collar element is slideable on the inner component from said first position where said deflection is provided, to the second position where said collar element abuts the stop portion (Claim 10), as taught by Maunder, in order to hold the collar element and cylindrical inner component together.
With regard to Claims 11 and 12, modified Blomberg is silent to wherein a collar flange is formed at one end of the collar element, wherein the stop portion is formed at Claim 11), wherein said stop portion is a collet flange extending outwardly and of a size which assists the manual manipulation of the coupling (Claim 12).
Maunder discloses in a separate embodiment that an additional projection 140 (stop portion) is provided on the outside of the annular ring of the collet 102 (Figure 6, [0043]). In addition, a barb 128 (collar flange) on the sleeve 104 in connection with the additional projection 140 (stop portion which is a collet flange extending outwardly) prevents the sleeve from slipping over the annular ring of the collet 102 (Figure 6, [0043]). As shown on Figure 6 the sleeve is slideable between a first position where the projections 119 are located to a second position where the collar flange of the sleeve meets the stop portion of the cylindrical inner component. In addition, since the stop portion prevents the sleeve from slipping over the annular ring of the collet, the stop portion is of a size which assists the manual manipulation of the coupling.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein a collar flange is formed at one end of the collar element of modified Blomberg, wherein the stop portion is formed at one end of the inner component, wherein the collar flange and stop portion can be brought into proximity by manual manipulation to the second position, and wherein the collar element can be further slid by manual manipulation to the first position whereat the collar flange is spaced from the stop portion (Claim 11), wherein said stop portion is a Claim 12), as taught by Maunder, in order to prevent the collar element from slipping over the annular ring of the cylindrical inner component.
With regard to Claim 15, Maunder discloses wherein the resiliently deflectable portion of the inner component comprises plural circumferentially arranged fingers which are deflectable inwardly toward the tubing in use (Figure 5, [0029]-[0036], Abstract).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blomberg (US 8,821,718) in view of Maunder (US 2011/0089683), as applied to the claims above, and in further view of Rhinehart (US 2016/0158519).
With regard to Claim 16, modified Blomberg discloses all the limitations in the claims as set forth above. However, modified Blomberg is silent to wherein the collar element further comprises bayonet openings cooperating with complementary locking pins for releasably securing the coupling to a module.
Rhinehart discloses a fluid delivery system including a first container configured for storing a first fluid therein and a second container configured for storing a second fluid therein (Abstract). Rhinehart discloses that a fluid tight connection may be made using a bayonet connection on one component and the other component has one or more pins which engage a matching slot ([0097]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the collar element of modified Blomberg further comprises bayonet openings cooperating with complementary locking pins for .
Claims 17-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg (US 8,821,718) in view of Maunder (US 2011/0089683), as applied to the claims above, and in further view of Michels (US 2005/0192559).
With regard to Claims 17, 18, and 19, modified Blomberg discloses all the limitations in the claims as set forth above. However, modified Blomberg is silent to wherein the spigot is an internal part of each modular component (Claim 17), or wherein the spigot is provided on an adaptor configured to be connected to the port of the module (Claim 18), and wherein the port is a threaded hole and the adaptor comprises a corresponding threaded portion, body and spigot (Claim 19).
Michels discloses a connector and method of connecting (Abstract). Michels discloses that connectors may be permanent connectors that do not allow for disconnection and reconnection of the components ([0046], Claim 17). Alternatively, Michels discloses that reattachable connectors include barbed female or male adapters that have threaded or Luer lock connections ([0046], Claims 18 and 19). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the spigot of modified Blomberg is an internal part of each modular component (Claim 17), or wherein the spigot is provided on an adaptor configured to be connected to the port of the module (Claim 18), and wherein the port is a threaded hole and the adaptor comprises a corresponding threaded portion, body and spigot (Claim 19
With regard to Claim 20 and 21, Maunder discloses that metal or plastic are both conventional for barbed fittings ([0007]). Therefore, it would be obvious for the adaptor of modified Blomberg to be made from a single piece of material (Claim 20), wherein the single piece of material is plastic or metal (Claim 21), as taught by Maunder, since such materials are conventional in the art.
With regard to Claims 24 and 25, modified Blomberg discloses all the limitations in the claims as set forth above. 
However, modified Blomberg is silent to further comprising a converter for connecting an end of a first fluid tubing to an end of a second fluid tubing, wherein the converter comprises a spigot for receiving the end of the first fluid tubing, the end of the first fluid tubing being sealable around the spigot by a releasable coupling external to the tubing end and the coupling having a releasable clamping action actuatable by sliding motion of a collar element of the coupling along the end of the fluid tubing (Claim 24), wherein the converter further comprises a body and a flange, or a body and a portion with a threaded hole, configured to be connected to the end of the second fluid tubing (Claim 25).
Michels discloses a connector and method of connecting (Abstract). Michels discloses a converter for connecting an end of a first fluid tubing to an end of a second fluid tubing, wherein the converter comprises a spigot for receiving the end of the first fluid tubing (Claim 24), wherein the converter further comprises a body and a portion with a threaded hole (Claim 25) ([0046], barbed female adapters with threaded connection). The barbed female adapter with threaded connection is configured to be connected to the end of the second fluid tubing.
Claim 24), wherein the converter further comprises a body and a portion with a threaded hole (Claim 25), as taught by Michels, for connecting two apparatus together.
Maunder discloses a releasable coupling external to the tubing end and the coupling having a releasable clamping action actuatable by sliding motion of a collar element of the coupling along the end of the fluid tubing (Figure 5, [0029]-[0036], retainer (coupling) comprises collet 2 and sleeve 4 (collar element); the sleeve fits over the collet, securing the same in position). The object of the invention is to provide an improved retainer for retaining a tube on a barbed connector (Abstract, [0009]). It would be obvious to one of ordinary skill in the art to make the coupling releasable in order to reuse the coupling and reduce costs and waste.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the apparatus of modified Blomberg to comprise a releasable coupling external to the tubing end and the coupling having a releasable clamping action actuatable by sliding motion of a collar element of the coupling along the end of the fluid tubing, as taught by Maunder, in order to retain a tube on a spigot, and in order to reuse the coupling after releasing the sleeve (collar element) from the collet to reduce costs and waste.
With regard to Claims 26 and 27, Maunder discloses that metal or plastic are both conventional for barbed fittings ([0007]). Therefore, it would be obvious for the Claim 26), wherein the single piece of material is plastic or metal (Claim 27), as taught by Maunder, since such materials are conventional in the art.
Allowable Subject Matter


































Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 35 USC 112(b) rejections over Claim 13 and all antecedent claims would need to be addressed for the claim to be allowable. Maunder is silent to “wherein the collar flange is a continuous annular formation upstanding from the body of the collar”. Since the barb 128 (collar flange) on the sleeve 104 in connection with the additional projection 140 (stop portion which is a collet flange extending outwardly) prevents the sleeve from slipping over the annular ring of the collet 102 (Figure 6, [0043]), it would not be obvious to modify the barb to be upstanding from the body of the collar, since such a modification would render Maunder unsatisfactory for its intended purpose. See MPEP § 2143.01(V). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777